DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is the responsive to the communication filed on 06/23/2022.
Response to Arguments
The rejection for the claims 1 and 20 has been withdrawn due to the applicant’s amendments. 
Applicant's arguments filed on 06/23/2022 have been fully considered but they are not persuasive. 

 	Applicant argued on the page 11 of the remark that Iwama disabling the decryption of the received encrypted data.
        Examiner respectfully disagrees. 
  	Applicant conceded that Iwama describes that the mobile communication terminal is unable to decode received encrypted data by using a new encryption key if the received encrypted data is encrypted with an old encryption key and thereby resulting in a security violation. Thus, Iwama describes a failure to decode based on the encryption key that is used for the decode. However, Applicant specification, par 0224, 0250, does not explicitly disclose in detail how to disable decryption at the application processing unit. In light of the specification of interpreting the above limitation can be seen as the above limitations were taught by the Iwama.
 
 	


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

As per claims 1-2,5-10,12,13-15, and 16-20 this claim recites the phrase “ disable decryption” there is not enough disclosure in the specification that one in the skill in the art to draw the boundary of the interpretation of the above phrase. Thus, examiner is giving the BRI meaning to the above phrase. Thus, In light of the specification of interpreting the above limitation can be seen as it is taught by the Iwama.
 	All the dependents claims are rejected based on the same rational set forth the claims all the independent claims.






Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 5-6,8,14-15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Han et al US 2015/0248674  in view of Sahota US 2004/0268127 in view of Iwama US2010/0091993.

 	 As per claim 1, Han discloses  a communication device comprising: 
 	an application processing unit  ( par 0026  the ATM 110/ dispenser 120 is processing the application 120  )configured to perform application processing ( par 0027 The GUI portion of the application 120  and 0072 0072] The application 402 is operable to execute, i.e. perform on the SST 401 and interact with the dispenser 403 and a remote host.); 
 	a communication interface ( par 0027 par 0027 The GUI, i.e. a communication interface, portion of the application 120 )configured to perform communication data (the dispenser 403 is further operable to periodically exchange an encrypted shared key with the host device through the application 402.); and 
 	 a data processing unit (par 0079 the dispenser 403) configured to 
                encrypting the communication data(par 0079 exchange an encrypted shared key, i.e. the communication data )
  	 exchange, with the communication interface,  the encrypted communication data to disable decryption at the application processing unit ([0079] the dispenser 403 is further operable to periodically exchange an encrypted shared key with the host device through the application 402 of the GUI, and 0079 at the application is unable, i.e. disable, to decrypt the encrypted shared key ),  wherein the application processing unit( par 0026  the ATM 110/ dispenser 120 is processing the application 120 ) is made unsable to refer to the communication data (par 0080  the application 402 of the SST 401 are unable to discover the encrypted shared key that is shared between the dispenser 403 and the host device).
    	 Han does not explicitly disclose does not explicitly disclose exchange, with the communication interface, an encrypted communication data, a data processing unit configure to decode the encrypted data. 
 	However, Sahota discloses exchange, with the communication interface, an encrypted communication data(par 0014  performing an encryption algorithm using transaction data and the random session key to produce encrypted transaction data on the user device, transmitting, via the communication interface, the encrypted transaction data from the user device to the point of transaction terminal), 
    	Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of encrypted data exchanging of Han, based on the teaching of using the communication interface for exchanging data of Sahota, because doing so would provide securely exchanging data which can be useful in financial transactions in order to prevent data theft and subsequent fraud(par 0010).
                 The combination does explicitly fail to disclose a data processing unit configure to decode the encrypted data.  
 	However, Iwama discloses a data processing unit configure to decode the encrypted data(par 0007  the mobile communication terminal apparatus is unable to decode received encrypted data). 
 	Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of encrypted data exchanging of Han, based on the teaching of using the communication interface for exchanging data of Sahota, because doing so would provide securely exchanging data using the private interface to prevent data theft and subsequent fraud(par 0010), based on the teaching of unable to decode the encrypted data of Iwama, because doing so would not be able to access the data to secure the data.

 	As per claim 20, Han discloses a control method for a communication device including: 
 	performing, an application processing unit  ( par 0026  the ATM 110/ dispenser 120 is processing the application 120  ) application processing ( par 0027 The GUI portion of the application 120  and 0072 0072] The application 402 is operable to execute, i.e. perform on the SST 401 and interact with the dispenser 403 and a remote host.); 
 	performing, a communication interface ( par 0027 par 0027 The GUI, i.e. a communication interface, portion of the application 120 ) communication data (the dispenser 403 is further operable to periodically exchange an encrypted shared key with the host device through the application 402.   ); and 
 	 a data processing unit ( par 0079 the dispenser 403  ) configured to 
                encrypting the communication data(par 0079 exchange an encrypted shared key, i.e. the communication data )
  exchanging, with the communication interface,  the encrypted communication data to disable decryption at the application processing unit ([0079] the dispenser 403 is further operable to periodically exchange an encrypted shared key with the host device through the application 402 of the GUI, and 0079 at the application is unable, i.e. disable, to decrypt the encrypted shared key ),  wherein the application processing unit( par 0026  the ATM 110/ dispenser 120 is processing the application 120 ) is made unsable to refer to the communication data (par 0080  the application 402 of the SST 401 are unable to discover the encrypted shared key that is shared between the dispenser 403 and the host device).
    Han does not explicitly disclose does not explicitly disclose exchange, with the communication interface, an encrypted communication data, a data processing unit configure to decode the encrypted data. 
 	However, Sahota discloses exchange, with the communication interface, an encrypted communication data(par 0014  performing an encryption algorithm using transaction data and the random session key to produce encrypted transaction data on the user device, transmitting, via the communication interface, the encrypted transaction data from the user device to the point of transaction terminal), 
    	Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of encrypted data exchanging of Han, based on the teaching of using the communication interface for exchanging data of Sahota, because doing so would provide securely exchanging data which can be useful in financial transactions in order to prevent data theft and subsequent fraud(par 0010).
                 The combination does explicitly fail to disclose a data processing unit configure to decode the encrypted data.  
 	However, Iwama discloses a data processing unit configure to decode the encrypted data(par 0007  the mobile communication terminal apparatus is unable to decode received encrypted data). 
 	Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of encrypted data exchanging of Han, based on the teaching of using the communication interface for exchanging data of Sahota, because doing so would provide securely exchanging data using the private interface to prevent data theft and subsequent fraud(par 0010), based on the teaching of unable to decode the encrypted data of Iwama, because doing so would not be able to access the data to secure the data.

 	 As per claim 2, Han in view of Sahota in view of Iwama discloses the communication device according to the claim 1, Han disclose wherein the communication interface is further configured to exchange with the data processing unit (par 0020 the host 140 exchange certificates through the application 120 of the ATM 110.  And 0024  The frequency of the exchange of the shared key between the host 140 and the dispenser 130 can be configured based on policy conditions.), the communication data via a hardware path in which the application processing unit is excluded (par 0083 executing on one piece of hardware, the software may be distributed over multiple processors of a single device). 

  	As per claim 5, Han in view of Sahota in view of Iwama discloses the communication device according to the claim 1, Sahota discloses wherein the communication data is exchanged via the application processing unit ( par 0015 ensuring secure data exchange including transmitting, via the communication interface,).

 	As per claim 6, Han in view of Sahota in view of Iwama discloses the communication device according to claim 1, Han disclose wherein the application processing unit is configured to process corresponding data, and the corresponding data corresponds to the communication data ( [0018] The dispenser 130 also includes a secure microprocessor 131, which is not accessible to any of the API calls made by the application 120. The secure microprocessor 131 houses cryptographic keys, certificates, and one or more cryptographic algorithms (functions). In some cases, the secure microprocessor 131 is pre-manufactured with the keys, certificates, and functions. In other cases, the keys, certificates, and functions can be installed on the secure microprocessor 131 by removing the dispenser 130 from the ATM 110 and interfacing the dispenser 130 to an independent secure device for installation and initial configuration).

 	As per claim 8, Han in view of Sahota in view of Iwama discloses the communication device according to claim 1, Han discloses wherein the application processing unit is included in a processor   and the application processing unit  is connected to the data processing unit ([0016] The application 120 includes an Application Programming Interface (API) for interacting with the dispenser 130 and the host 140. The application 120 also includes a forward-facing Graphical User Interface (GUI and not shown in the FIG. 1) for interaction with a customer to perform a financial transaction with the external financial system 150 ).

 	As per claim 14, Han in view of Sahota in view of Iwama discloses  the communication device according to claim 1, Han  discloses The communication device according to claim 1, further comprising a processing device configured to process the communication data, wherein the communication data includes transmission data to be transmitted to the processing device (par 0035 The processor(s) of the device that executes the dispenser validator are specifically configured and programmed to process the dispenser validator. The dispenser validator has access to one or more networks during its processing. The networks can be wired, wireless, or a combination of wired and wireless).
 	
 	As per claim 15, Han in view of Sahota in view of Iwama discloses  The communication device according to claim 1, Han discloses wherein the communication data includes reception data to be received from a processing device configured to process the communication data ( par 0065 at 350, the host validator periodically receives an encrypted new shared key from the external system and sends the encrypted new shared key to the SST for delivery to the dispenser.).

Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Han et al US 2015/0248674 in view of Sahota US 2004/0268127 in view of Iwama US2010/0091993 in view of Choi et al US 2016/0027002.

 	As per claim 17, Han in view of Sahota in view of Iwama discloses  The communication device according to claim 8, the combination fails to disclose wherein the data processing unit includes a sensor unit configured to detect detection data, and the communication data includes the detection data.
 	However, Choi disclose wherein the data processing unit includes a sensor unit configured to detect detection data, and the communication data includes the detection data ( 0031] The input unit 240 may create an input signal for processing an electronic payment application function. The input unit 240 may be a touch panel for detecting a finger touch and/or hovering. Also, the input unit 240 may further include an EMR sensor pad for detecting a pen touch and/or hovering. The display unit 250 may display thereon electronic payment applications and related data, e.g., updated or processed data of such applications, under the control of the control unit 200. The display unit 250 may be formed of LCD, OLED, or the like. The input unit 240 and the display unit 250 may be integrated with each other.).

 	Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of encrypted data exchanging of Han, based on the teaching of using the communication interface for exchanging data of Sahota, because doing so would provide securely exchanging data using the private interface to prevent data theft and subsequent fraud(par 0010), based on the teaching of unable to decode the encrypted data of Iwama, based on the teaching of sensoring data of Choi, because doing so would not be able to access the data to secure the data.


 	As per claim 18, Han in view of Sahota in view of Iwama discloses  The communication device according to claim 8,  the combination fails to disclose wherein the data processing unit includes an electronic payment processing unit configured to process payment data, and the communication data includes the payment data.
 	 However, Choi discloses wherein the data processing unit includes an electronic payment processing unit configured to process payment data, and the communication data includes the payment data. ( 0031] The input unit 240 may create an input signal for processing an electronic payment application function. The input unit 240 may be a touch panel for detecting a finger touch and/or hovering. Also, the input unit 240 may further include an EMR sensor pad for detecting a pen touch and/or hovering. The display unit 250 may display thereon electronic payment applications and related data, e.g., updated or processed data of such applications, under the control of the control unit 200. The display unit 250 may be formed of LCD, OLED, or the like. The input unit 240 and the display unit 250 may be integrated with each other.).

 	Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of encrypted data exchanging of Han, based on the teaching of using the communication interface for exchanging data of Sahota, because doing so would provide securely exchanging data using the private interface to prevent data theft and subsequent fraud(par 0010), based on the teaching of unable to decode the encrypted data of Iwama, based on the teaching of sensoring data of Choi, because doing so would not be able to access the data to secure the data.



Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Han et al US 2015/0248674 in view of Sahota US 2004/0268127 in view of Iwama US2010/0091993 in view of Morita US 2010/0201360.

 	As per claim 16, Han in view of Sahota in view of Iwama discloses  The communication device according to claim 8, the combination fails to discloses wherein the data processing unit includes a positional information processing unit, and the communication data includes positional data.
 	However, Morita discloses wherein the data processing unit includes a positional information processing unit, and the communication data includes positional data ( [0062] In FIG. 2, the field-of-view setting unit 17b sets the field of view, based on the dimensions of the subject in the encoding directions and the dimensions of the region of interest in the encoding directions. More specifically, the field-of-view setting unit 17b sets the field of view, based on the relationship between the dimension of the subject in each encoding direction and the dimension of the region of interest in each encoding direction. In particular, the field-of-view setting unit 17b sets the field of view, in accordance with the positional information of the region of interest in each encoding direction received from the input unit 16 and also with the relationship between the dimension in each encoding direction of the subject that is determined from the profile data of the subject P generated for each encoding direction by the data processing unit 13 under the control by the measurement data acquisition control unit 17a and the dimension of the region of interest. In the following explanation, the process of setting the field of view that is performed for each encoding direction by the field-of-view setting unit 17b will be explained in the order of the RO, PE, and SE directions.).

 	Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of encrypted data exchanging of Han, based on the teaching of using the communication interface for exchanging data of Sahota, because doing so would provide securely exchanging data using the private interface to prevent data theft and subsequent fraud(par 0010), based on the teaching of unable to decode the encrypted data of Iwama, based on the teaching of positional information of the data processing unit of Morita, because doing so would not be able to access the data to secure the data.

 	
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Han et al US 2015/0248674 in view of Sahota US 2004/0268127 in view of Iwama US2010/0091993 in view of Park et al US 2014/0149603.

 	As per claim 7, Han in view of Sahota in view of Iwama discloses  the communication device according to claim 6, the combination does not explicitly disclose  further comprising a display screen, discloses wherein the display screen is configured to display the corresponding data, and the  corresponding data includes display data.
 	However, Park discloses a display screen, discloses wherein the display screen is configured to display the corresponding data, and the corresponding data includes display data (par 0045  Wi-Fi codec 2b that encodes and decodes data in accordance with a communication protocol of the data network; a display panel 5 that displays text, image, or video; a display driver 4 that controls the panel to represent data on the panel visually; a touch sensor 6a being attached to the rear face of the panel; a keypad 6b consisting of keys and/or buttons; an input controller 6 that receives the input and/or selection a user enters through the touch sensor and the keypad and generates data associated with the input and/or selection; a main controller 10 that controls all of the components to perform operations accordingly, to make outputs in response to the input and/or selection by a user, and to display the outputs or an UI menu screen on the panel ).

 	 Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of encrypted data exchanging of Han, based on the teaching of using the communication interface for exchanging data of Sahota, because doing so would provide securely exchanging data using the private interface to prevent data theft and subsequent fraud(par 0010), based on the teaching of unable to decode the encrypted data of Iwama, based on the teaching of displaying encoding data or the text of Park, because doing so would not be able to access the data, thus secure the data( par 0045).

Claims 9-10, 12-13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Han et al US 2015/0248674 in view of Sahota US 2004/0268127 in view of Iwama US2010/0091993 in view of Tran US 2014/0308930.
 	
 	 As per claim 9, Han in view of Sahota in view of Iwama discloses the communication device according to claim 8, the combination fails to disclose  wherein the processor further includes a baseband processing unit configured to process the communication data, and Page 3 of 15Application No. 16/617,337 Reply to Office Action of March 23, 2022 the baseband processing unit is configured to transfer  the communication data exchanged between the communication interface and the data processing unit.
 	However, Tran disclose wherein the processor further includes a baseband processing unit configured to process the communication data, and Page 3 of 15Application No. 16/617,337 Reply to Office Action of March 23, 2022 the baseband processing unit is configured to transfer  the communication data exchanged between the communication interface and the data processing unit (0142] In an embodiment, at step 1114, the method 1100 includes encrypting transmission of data with a secured channel. In an example, the user is authenticated and the information is encrypted prior to sending payment. For example, a near field communication (NFC) mobile terminal uses the baseband processor chip and NFC module NFC payment process, the use of hardware encryption chip previously written local encryption algorithm to encrypt the communication data between the baseband chip and NFC module. In an embodiment, the hardware encryption chip according to the local pre-encrypted information encrypted communication data is legitimate, which pre-encrypted information presets automatically fuse is unreadable. In an embodiment, at step 1116, the method 1100 completing payment transaction based on results of the payment authorization. The smart phone communicates the payment information to the user using the secured channel. In an example, the payment transaction can be completed based on the result of the payment authorization. If the payment transaction was authorized by the payment entity, then the sale of the items through the smart phone using the NFC is completed. Otherwise, if the payment transaction was not authorized by the payment entity, then the smart phone terminates the payment transaction ).

 	Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of encrypted data exchanging of Han, based on the teaching of using the communication interface for exchanging data of Sahota, because doing so would provide securely exchanging data using the private interface to prevent data theft and subsequent fraud(par 0010), based on the teaching of unable to decode the encrypted data of Iwama, based on the teaching of baseband of data or the text of Tran, because doing so would provide bandwidth of the data, thus improve the output of the data( par 0142).

  	As per clam 10, Han in view of Sahota in view of Iwama  in view of Tran discloses The communication device according to claim 9, wherein the baseband processing unit is further configured to exchance, with the data processing unit, the communication data via a hardware path in which the application processing unit is excluded(0142] at step 1114, the method 1100 includes encrypting transmission of data with a secured channel. In an example, the user is authenticated and the information is encrypted prior to sending payment. For example, a near field communication (NFC) mobile terminal uses the baseband processor chip and NFC module NFC payment process, the use of hardware encryption chip previously written local encryption algorithm to encrypt the communication data between the baseband chip and NFC module. In an embodiment, the hardware encryption chip according to the local pre-encrypted information encrypted communication data is legitimate, which pre-encrypted information presets automatically fuse is unreadable. In an embodiment, at step 1116, the method 1100 completing payment transaction based on results of the payment authorization. The smart phone communicates the payment information to the user using the secured channel. In an example, the payment transaction can be completed based on the result of the payment authorization. If the payment transaction was authorized by the payment entity, then the sale of the items through the smart phone using the NFC is completed. Otherwise, if the payment transaction was not authorized by the payment entity, then the smart phone terminates the payment transaction ).

 	Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of encrypted data exchanging of Han, based on the teaching of using the communication interface for exchanging data of Sahota, because doing so would provide securely exchanging data using the private interface to prevent data theft and subsequent fraud(par 0010), based on the teaching of unable to decode the encrypted data of Iwama, based on the teaching of baseband of data or the text of Tran, because doing so would provide bandwidth of the data, thus improve the output of the data( par 0142).


 	As per claim 12, Han in view of Sahota in view of Iwama  in view of Tran discloses The communication device according to claim 9, Tran discloses  wherein the data processing unit is further configured to exchange, with the baseband processing unit, the communication data, the baseband processing unit is further configured to one of encrypt or decrypt the communication data, and the data processing unit is further configured to one of decrypt or encrypt the communication data ( par 0131 electrical parameters are encoded as distinct dimensions in a database. A predictive model, including time series models such as those employing autoregression analysis and other standard time series methods, dynamic Bayesian networks and Continuous Time Bayesian Networks, or temporal Bayesian-network representation and reasoning methodology, is built, and then the model, in conjunction with a specific query makes target inferences. Bayesian networks provide not only a graphical, easily interpretable alternative language for expressing background knowledge, but they also provide an inference mechanism; that is, the probability of arbitrary events can be calculated from the model. Intuitively, given a Bayesian network, the task of mining interesting unexpected patterns can be rephrased as discovering item sets in the data which are much more--or much less--frequent than the background knowledge suggests. These cases are provided to a learning and inference subsystem, which constructs a Bayesian network that is tailored for a target prediction. The Bayesian network is used to build a cumulative distribution over events of interest).

 	Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of encrypted data exchanging of Han, based on the teaching of using the communication interface for exchanging data of Sahota, because doing so would provide securely exchanging data using the private interface to prevent data theft and subsequent fraud(par 0010), based on the teaching of unable to decode the encrypted data of Iwama, based on the teaching of baseband of data or the text of Tran, because doing so would provide bandwidth of the data, thus improve the output of the data( par 0142).


 	As per clam 13, Han in view of Sahota in view of Iwama in view of Tran discloses the combination discloses the communication device according to claim 9, further comprising: Tran discloses 
	a processing device configured to process the communication data, wherein Page 4 of 15Application No. 16/617,337 Reply to Office Action of March 23, 2022 the data processing unit is further configured to exchange, with the processing device the communication data , the processing device configured to one of encrypt or decrypt the communication data, and the data processing unit is further configured to one of decrypt or encrypt the communication data( par 0131 electrical parameters are encoded as distinct dimensions in a database. A predictive model, including time series models such as those employing autoregression analysis and other standard time series methods, dynamic Bayesian networks and Continuous Time Bayesian Networks, or temporal Bayesian-network representation and reasoning methodology, is built, and then the model, in conjunction with a specific query makes target inferences. Bayesian networks provide not only a graphical, easily interpretable alternative language for expressing background knowledge, but they also provide an inference mechanism; that is, the probability of arbitrary events can be calculated from the model. Intuitively, given a Bayesian network, the task of mining interesting unexpected patterns can be rephrased as discovering item sets in the data which are much more--or much less--frequent than the background knowledge suggests. These cases are provided to a learning and inference subsystem, which constructs a Bayesian network that is tailored for a target prediction. The Bayesian network is used to build a cumulative distribution over events of interest).

 	Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of encrypted data exchanging of Han, based on the teaching of using the communication interface for exchanging data of Sahota, because doing so would provide securely exchanging data using the private interface to prevent data theft and subsequent fraud(par 0010), based on the teaching of unable to decode the encrypted data of Iwama, based on the teaching of baseband of data or the text of Tran, because doing so would provide bandwidth of the data, thus improve the output of the data( par 0142).


 	As per claim 19. Han in view of Sahota in view of Iwama in view of Tran discloses  communication device according to claim 9, Han disclose wherein the processor includes a central processing unit (CPU) ( 0023] The dispenser 130 provides the secure microprocessor 131 the encrypted shared key where it is decrypted and the signature of the host 140 validated, the decrypted shared key is then locked in the secure microprocessor.), the application processing unit includes an application processor (APP) (0025] It is also noted, that in some embodiments, the host 140 acts as a pass through (similar to the ATM application 120) such that the exchange of certificates (having the public keys and signed by the certificate authority) is between the dispenser 130 and the external financial system 150. ), and the baseband processing unit includes an analog baseband (ABB) and a digital baseband (DBB) ( Tran 0142] In an embodiment, at step 1114, the method 1100 includes encrypting transmission of data with a secured channel. In an example, the user is authenticated and the information is encrypted prior to sending payment. For example, a near field communication (NFC) mobile terminal uses the baseband processor chip and NFC module NFC payment process, the use of hardware encryption chip previously written local encryption algorithm to encrypt the communication data between the baseband chip and NFC module. In an embodiment, the hardware encryption chip according to the local pre-encrypted information encrypted communication data is legitimate, which pre-encrypted information presets automatically fuse is unreadable. In an embodiment, at step 1116, the method 1100 completing payment transaction based on results of the payment authorization. The smart phone communicates the payment information to the user using the secured channel. In an example, the payment transaction can be completed based on the result of the payment authorization. If the payment transaction was authorized by the payment entity, then the sale of the items through the smart phone using the NFC is completed. Otherwise, if the payment transaction was not authorized by the payment entity, then the smart phone terminates the payment transaction).



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABU S SHOLEMAN whose telephone number is (571)270-7314. The examiner can normally be reached EST: 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JORGE ORTIZ CRIADO can be reached on 571-272-7624. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABU S SHOLEMAN/Primary Examiner, Art Unit 2496